          IN THE UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF ARKANSAS
                   PINE BLUFF DIVISION

ALONZO HAMPTON                                                 PLAINTIFF
ADC #137559

v.                    No. 5:17-cv-149-DPM

KEONTIS M. WALKER, Correctional
Officer, Varner Unit, ADC; P ATRACIA
GOOLEY, Sergeant, Varner Unit/Varner
Supermax, ADC; and KEITH WADDLE,
Disciplinary Hearing Officer, ADC                            DEFENDANTS

                           JUDGMENT
     Hampton's complaint is dismissed with prejudice.


                                ~          ~ 4t:
                              D.P. Marshall1r.
                              United States District Judge

                                I f;   7eh-ivM y .J.0;J..O
                                               I
